Ames, J.
The instructions given by the presiding judge were correct. The purchase of a meal includes all the articles that go to make up the meal. It is wholly immaterial that no specific price is attached to those articles separately. If the meal included intoxicating liquors, the purchase of the meal would be a purchase of the liquors. It would be immaterial that other articles were included in the purchase, and all were charged in one collective price. If a dealer should undertake to present a glass of liquor to everybody who should purchase some small article of him, it would be considered a mere evasion of the law prohibiting the unlicensed sale of intoxicating liquors. As to the instruction which the court was requested to give, if its natural import was not that there was no sale of liquors in this case, if they were furnished as incident to and a part of the meal, and thus paid for, it was at least equivocal, and liable to be so understood by the jury. The judge, therefore, was not bound to give it in the language suggested to him. The instruction which he did give was correct, and contained all that the defendant was entitled to upon that subject.

Exceptions overruled.